Exhibit 10.34
 


OGE ENERGY CORP.
DIRECTORS’ COMPENSATION
 
Compensation of non-officer directors of the Company during 2010 included an
annual retainer fee of $107,000, of which $37,500 was payable in cash in monthly
installments and $69,500 was deposited in the director’s account under the
Company’s Deferred Compensation Plan in December 2010 and converted to 1,541.703
common stock units based on the closing price of the Company’s Common Stock on
December 3, 2010. All non-officer directors received $1,500 for each Board
meeting and $1,500 for each committee meeting attended. The lead director and
the chairman of the Audit Committee received an additional $10,000 cash retainer
in 2010. The chairmen of the Compensation and Nominating and Corporate
Governance Committees received an additional $5,000 annual cash retainer in
2010. Each chairman of a board committee also received a meeting fee of $1,500
for each meeting (either in person or by phone) with management to address
committee matters. Each member of the Audit Committee also received an
additional annual retainer of $5,000. These amounts represent the total fees
paid to directors in their capacities as directors of the Company and OG&E
during 2010.
 
Under the Company’s Deferred Compensation Plan, non-officer directors may defer
payment of all or part of their attendance fees and the cash portion of their
annual retainer fee, which deferred amounts are credited to their account as of
the first day of the month in which the deferred amounts otherwise would have
been paid.  Amounts credited to the accounts are assumed to be invested in one
or more of the investment options permitted under the Company’s Deferred
Compensation Plan.  During 2010, those investment options included a Company
Common Stock fund, whose value was determined based on the stock price of the
Company’s Common Stock, and various money market, bond and equity funds.  When
an individual ceases to be a director of the Company, all amounts credited under
the Company’s Deferred Compensation Plan are paid in cash in a lump sum or
installments.  In certain circumstances, participants may also be entitled to
in-service withdrawals from the Company’s Deferred Compensation Plan.
 
In December 2010, the Compensation Committee met to consider director
compensation.  At that meeting, the Compensation Committee increased the cash
portion of the annual retainer for 2011 to $42,000 from $37,500 and increased
the annual retainer for 2011 for the lead director from $10,000 to $15,000. The
other components of director compensation remained unchanged.
 
Historically, for those directors who retired from the Board of Directors after
10 years or more of service, the Company and OG&E continued to pay their annual
cash retainer until their death.  In November 1997, the Board eliminated this
retirement policy for directors.  Directors who retired prior to November 1997,
however, will continue to receive benefits under the former policy.